Name: Commission Implementing Regulation (EU) NoÃ 968/2012 of 19Ã October 2012 adding to the 2012-2013 fishing quota for anchovy in the Bay of Biscay the quantities withheld by France in the fishing season 2011-2012 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 20.10.2012 EN Official Journal of the European Union L 290/8 COMMISSION IMPLEMENTING REGULATION (EU) No 968/2012 of 19 October 2012 adding to the 2012-2013 fishing quota for anchovy in the Bay of Biscay the quantities withheld by France in the fishing season 2011-2012 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) For the 2011/2012 fishing season, Council Regulation (EU) No 716/2011 (2) allocated to France a quota of 2 970 tonnes of anchovy in the Bay of Biscay. (3) However, taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (3), quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (4), the quota available to France for that stock during the 2011-2012 fishing season amounted to 6 362 tonnes. (4) At the end of that fishing season France reported catches of anchovy in the Bay of Biscay for a total amount of 4 198 tonnes. (5) France has requested pursuant to Article 4(2) of Regulation (EC) No 847/96 that part of its anchovys quota for the 2011-2012 fishing season be withheld and transferred to the following fishing season. Within the limits indicated by that Regulation, the quantities withheld should be added to the quota established by Council Regulation (EU) No 694/2012 (5) for the 2012-2013 fishing season. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quota for anchovy in the Bay of Biscay allocated to France by Regulation (EU) No 694/2012 shall be increased by 636 tonnes. Country ID Stock Id Species Zone name Final quota 2011/2012 Catches 2011/2012 % final quota Transferred quantity Initial quota 2012/2013 R. 694/2012 Revised quota 2012/2013 FRA ANE/08. Anchovy VIII (Bay of Biscay) 6 362 t 4 198 t 65,9 % 636 t 2 070 t 2 706 t Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 193, 23.7.2011, p. 11. (3) OJ L 358, 31.12.2002, p. 59. (4) OJ L 343, 22.12.2009, p. 1. (5) OJ L 203, 31.7.2012, p. 26.